      Case 4:20-cv-00335-SHR Document 33-1 Filed 12/02/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
                                    UNITED STATES DISTRICT COURT
 7
                                             DISTRICT OF ARIZONA
 8
 9
     D.H., by and through his mother, Janice                No. CV-20-00335-TUC-SHR
10   Hennessy-Waller, and John Doe, by his
     guardian and next friend, Susan Doe, on behalf
11   of themselves and all others similarly situated,       [PROPOSED] SCHEDULING
                                                            ORDER
12                             Plaintiffs,
13           v.
14   Jami Snyder, Director of the Arizona Health
     Care Cost Containment System, in her official
15   capacity,
16                             Defendant.
17
18           Upon consideration of the parties’ Joint Report, it is HEREBY ORDERED:

19           1.       Initial disclosure: The parties have exchanged their initial disclosure

20   statements.

21           2.       Deadline to Amend Pleadings: The parties may amend pleadings without

22   leave until December 21, 2020.

23           3.       Class Certification: Plaintiffs should file their motion for class certification

24   on or before ___________, 2021.

25           4.       Class Discovery: The parties will complete all class discovery by

26   __________, 2021.

27           5.       Fact Discovery: The parties will complete all fact discovery by __________,

28   2021.

     138410-0001/LEGAL150380212.1
      Case 4:20-cv-00335-SHR Document 33-1 Filed 12/02/20 Page 2 of 2



 1           6.       Expert witness disclosure: The parties shall simultaneously disclose the
 2   identify and opinions of experts by _________, 2021. The parties shall file rebuttal expert
 3   disclosures by __________, 2021. Expert discovery shall be completed by _________,
 4   2021
 5           7.       Settlement conference or private mediation: The parties shall engage in
 6   settlement discussions by January 4, 2021.
 7           8.       Dispositive and Daubert motions: The parties shall file all dispositive and
 8   Daubert motions by ________, 2021, with responses to those motions due on_________,
 9   2021, and replies due on __________, 2021.
10           9.       Pre-Trial Disclosures: The parties shall file all pre-trial disclosures by
11   __________, 2021.
12           10.      Pre-Trial Motions: The parties shall file pre-trial motions on _________,
13   2021.
14           11.      Trial: A non-jury trial shall begin on ______, 2021 and shall last ___ days.
15
16           IT IS SO ORDERED.
17
18
19
20
21
22
23
24
25
26
27
28

     138410-0001/LEGAL150380212.1                   -2-
